           Case 1:20-cv-00807-JKB Document 60 Filed 05/03/21 Page 1 of 11



    IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MARYLAND
                              (Northern Division)

AMBIMJB, LLC,                                  *
                                               *
     Plaintiff/Counter-Defendant               *
                                               * Civil Case Number: 1:20-cv-00807-JKB
v.                                             *
                                               *
STRATEGIC ARMORY CORPS, LLC,                   *
                                               *
     Defendant/Counter-Plaintiff               *



        PLAINTIFF’S REPLY TO DEFENDANT’S RESPONSE TO PLAINTIFF’S
    SUPPLEMENTAL MEMORANDUM IN SUPPORT OF THIS COURT’S CONTINUED
     SUBJECT MATTER JURISDICTION OVER PLAINTIFF’S CLAIM FOR UNJUST
                              ENRICHMENT

          Plaintiff AMBIMJB, LLC (“Plaintiff” or “AMBI”), by and through undersigned counsel,

respectfully submits this reply memorandum in support of this Court’s continued subject matter

jurisdiction over Plaintiff’s claim for unjust enrichment. 1

     I.      Plaintiff Has Submitted Evidence Demonstrating Defendant Received a Benefit
             From the Additional Services In Excess of $75,000

          Defendant contends that Plaintiff did not “put forth any evidence that AMBI’s claim

satisfies the $75,000 amount-in-controversy threshold, let alone evidence supporting the claimed

value of $222,000” and that Plaintiff “conflates” the benefit of Plaintiff’s manufacturing and

engineering services to Defendant with the benefit of “the sale of the gas piston system invention



1
  Defendant’s Response to Plaintiff’s Supplemental Memorandum fails to address Plaintiff’s
argument that this Court retains subject matter jurisdiction to consider Plaintiff’s claim for
attorney’s fees under 35 U.S.C.A. § 285 (Doc. 57 at 13-15). Rather, Defendant argues that Plaintiff
is attempting to assert potential attorney’s fees “for purposes of determining the amount-in-
controversy,” (Doc. 58 at 4 n. 1), which is incorrect, as argued infra. The Court should accordingly
retain subject matter jurisdiction on this ground, regardless of whether the Court continues to assert
subject matter jurisdiction over Plaintiff’s unjust enrichment claim.
                                                  1
         Case 1:20-cv-00807-JKB Document 60 Filed 05/03/21 Page 2 of 11



claimed in the patent.” (Doc. 58 at 4.) Defendant’s contention, however, is refuted by several

facts that have already been established before the Court.

       First, the Defendant requested Mr. Brown to provide the additional engineering and

consulting services after the Parties entered into the Agreement, and after Defendant had

encountered difficulty in adapting the gas piston system to its rifles, which led to Plaintiff agreeing

to provide the Additional Services. (Doc. 43-2 at 7 (citing Ex. 3, Kalua Dep. 95:12-97:9.)) Had

the Agreement and attendant transfer of the Brown Patent necessarily contemplated the benefits

and value of the assembly and engineering application of the patent to goods and the sale of goods,

then Defendant would not have separately requested Plaintiff to provide the Additional Services.

As Defendant states, “[t]he remaining unjust enrichment claim is, for the most part, unrelated to

those issues [Plaintiff’s breach of contract claim and Defendant’s defenses thereto].” (Doc. 58 at

11.) Moreover, Plaintiff claims – and Defendant has not effectively disputed – the Additional

Services extend beyond adapting the gas piston system to Defendant’s rifles to “Defendant’s

overall manufacturing processes…” (Doc. 57 at 5-6 (citing Ex. 5, Brown Dep. 120:17-121:21.))

Thus, the benefits of the Agreement and attendant transfer of the Brown Patent do not envelop or

nullify the benefits that Defendant obtained in accepting the Additional Services. See, Hill v. Cross

Country Settlements, LLC, 402 Md. 281, 298, 936 A.2d 343, 353 (2007) (“[a]lthough the

consummation of the real estate closing did not constitute a conveyance of a benefit to Hill by

Cross Country for the purposes of analysis of an unjust enrichment claim, the events alleged to

have occurred subsequent to the closing may support a conclusion that a benefit was conferred.”)

       Second, the Agreement did not expressly confer to Defendant the benefit of being able to

assemble, engineer, or commercialize the gas piston system. Rather, the Agreement provides

Defendant all of Plaintiff’s “right, title and interest in, to and under United States Letters Patent



                                                  2
         Case 1:20-cv-00807-JKB Document 60 Filed 05/03/21 Page 3 of 11



No. 9,816,769, issued November 14, 2017 (‘the Patent’).”; see, Mayo Collaborative Services v.

Prometheus Laboratories, Inc., 566 U.S. 66, 92, 132 S. Ct. 1289, 1305, 182 L. Ed. 2d 321 (2012)

(“that very exclusivity [of a patent] can impede the flow of information that might permit, indeed

spur, invention, by, for example, raising the price of using the patented ideas once created,

requiring potential users to conduct costly and time-consuming searches of existing patents and

pending patent applications, and requiring the negotiation of complex licensing arrangements.”)

For instance, Defendant could sell, transfer, or license the Brown Patent to a third party without

ever applying the Brown Patent to its products. Again, had the Agreement provided the benefit of

assembly, engineering, or commercialization, the Agreement would have indicated as much and

Defendant would not have had to separately request the Additional Services.

       Third, Defendant’s argument that Plaintiff’s provision of the Additional Services was

“voluntary” is not supported by the facts. “[O]ne who confers a benefit upon another without

affording that other the opportunity to reject the benefit, has no equitable claim for relief against

the recipient of the benefit in the absence of some special policy....” Hill, 402 Md. at 296 (quoting

DANIEL B. DOBBS, HANDBOOK ON THE LAW OF REMEDIES § 4.9 (1973) (emphasis

supplied). As noted above and in Plaintiff’s Motion for Summary Judgment, Defendant requested

Plaintiff to provide the Additional Services, which prompted Plaintiff to accept the request and

provide the Additional Services to Defendant. Even assuming arguendo that Defendant did not

request the Additional Services, Defendant still had the opportunity to reject the Additional

Services. For instance, Plaintiff expended a significant amount of time and resources in connection

with the Additional Services, including traveling to Defendant’s manufacturing site, working with

Defendant’s employees on improvement of Defendant’s manufacturing processes, products, and

other tasks. (Doc 43-2 at 7 (citing Exhibit 4, Brown Dep. 111:12-112:13.)) During this time



                                                 3
            Case 1:20-cv-00807-JKB Document 60 Filed 05/03/21 Page 4 of 11



period, Defendant could have informed Plaintiff that it was no longer interested in the Additional

Services.

       Defendant argues, “AMBI’s Supplemental Memorandum fails to identify the number of

hours provided, the nature of the services provided, the value of those services, or that the parties

agreed that AMBI would charge for those services. Without such information, it is simply

impossible to know the value to SAC of the services allegedly provided by AMBI.” (Doc. 58 at

5.) However, this is belied by the contents of Plaintiff’s Supplemental Memorandum. In Exhibit

1 to Plaintiff’s Supplemental Memorandum, Plaintiff itemized the number of hours provided (no

less than 1,480 hours), the nature of the services provided, and the monetary value of each of the

Additional Services provided (the hourly rate of $150 multiplied by the number of hours expended

providing the Additional Services). (Doc. 57-1 at 6-9.) Therefore, Plaintiff has provided a

monetary value for each of the Additional Services that Plaintiff conferred onto Defendant, which

adds up to $222,000. (Id.); see, Dolan v. McQuaide, 215 Md. App. 24, 40, 79 A.3d 394, 403

(2013) (“[f]air market value and actual value are not mutually exclusive, and a fact-finder can use

the former as evidence of the latter.”)

       Defendant argues, “The record makes clear that AMBI never intended to charge SAC for

Mr. Brown’s consulting services.” (Doc. 58 at 5.) This argument, however, misses the mark for

two reasons. First, Defendant mischaracterizes how the parties valued the Additional Services; as

Mr. Brown testified he would provide Mr. Schincariol with the Additional Services “if he bought

the patent” during a time when the parties were discussing a potential agreement that had a

different payment structure than what was ultimately included in the Agreement. (ECF 49-6

119:15 – 120:7.)




                                                 4
         Case 1:20-cv-00807-JKB Document 60 Filed 05/03/21 Page 5 of 11



       Second, Maryland law does not require a showing that a plaintiff requested payment for

services provided to sustain an unjust enrichment claim; rather, the elements of an unjust

enrichment claim are “1. A benefit conferred upon the defendant by the plaintiff; 2. An

appreciation or knowledge by the defendant of the benefit; and 3. The acceptance or retention by

the defendant of the benefit under such circumstances as to make it inequitable for the defendant

to retain the benefit without the payment of its value.” Hill, 402 Md. at 295 (internal citation

omitted). “[U]njust enrichment arises from actions that do not imply definite terms.” Dolan, 215

Md. App. at 37 (emphasis in original). “The restitution claim ... is not aimed at compensating the

plaintiff, but at forcing the defendant to disgorge benefits that it would be unjust for him to keep.”

Id. at 296 (internal quotation marks and citation omitted). Here, Defendant received high-level

manufacturing and engineering services for the application of the Brown Patent and improvement

of Defendant’s overall manufacturing processes, which Defendant had agreed to purchase, over

the course of several weeks, valued at approximately $222,000. Defendant undoubtedly accepted

and retained a substantial benefit from Plaintiff’s provision of the Additional Services, regardless

of whether Plaintiff ever requested payment for the same; Defendant could have rejected the

Additional Services, but instead requested and accepted hundreds of thousands of dollars’ worth

of high-level manufacturing and engineering services and instruction from Plaintiff.

       Defendant argues that Defendant obtained no benefit from Plaintiff because it did not

commercialize the Brown Patent. (Doc. 58 at 8.) This argument, however, is irrelevant for two

reasons. First, multiple videos that demonstrate Defendant’s successful adaptation of the gas

piston system to its rifles (see AMBI Mot. Summ. J. Exs. 12-18, ECF No. 43-15-21), and

Defendant produced a report dated April 1, 2019 that details Defendant’s continued, successful

testing of its own rifles with the adapted gas piston system (the “Test Report”). (Id. at Ex. 8, ECF



                                                  5
           Case 1:20-cv-00807-JKB Document 60 Filed 05/03/21 Page 6 of 11



No. 43-11.) Even if Defendant chose not to commercialize its rifles with the successful adaptation

of the gas piston system, Defendant may do so at a later time and reap substantial profits.

Therefore, the “Financial Assessment” of the value that Defendant calculated it would obtain by

selling rifles with the adapted gas piston system is directly relevant to the actual value that

Defendant obtained from the benefit of the Additional Services. (Doc. 57 at 8-9 (citing Exhibit 8

at 4.))    Additionally, Defendant ignores the fact that the Additional Services extended to

Defendant’s overall manufacturing process, not just to the gas piston system.

          Second, it is apropos Defendant seizes upon this Court’s comment concerning the

“commercial failure of the Brown Patent” in the context of Plaintiff’s unjust enrichment claim

when even in instances of a “defective product” or “misdirected work” – neither of which is

applicable here – a plaintiff can sustain a claim for unjust enrichment. Dolan, 215 Md. App. At 40

(citing Loyal Erectors, Inc. v. Hamilton & Son, Inc., 312 A.2d 748, 756 (Me.1973) (“as a condition

precedent to his right to recover [for unjust enrichment], the contractor must make out a prima

facie case that the fair market value of his defective product shows that the result of his labor was

of some value to the other party”) and 26 Williston on Contracts § 68:38 (“[t]o make out a case

for recovery for such work and materials so furnished, [a contractor] must prove how much the

result of his work had benefited the defendant; he must prove what the fair market value of the

thing produced by his misdirected work is; and until he has done that he has not made out even a

prima facie case on which he is entitled to recover anything.”)). Indeed, the Brown Patent is a

commercial success as Plaintiff sold the patent to Defendant for $2,500,000. It is of no moment

that Defendant was unable to adapt the gas piston system to its rifles, whether due to Defendant’s

incompetence or other reasons, as the Court may use evidence of fair market value of the

Additional Services because “[f]air market value and actual value are not mutually exclusive, and



                                                 6
          Case 1:20-cv-00807-JKB Document 60 Filed 05/03/21 Page 7 of 11



a fact-finder can use the former as evidence of the latter.” Id. Here, Defendant has received, but

not paid for, the reasonable value of approximately $222,000 in Additional Services from Plaintiff,

regardless of whether Defendant commercializes the gas piston system. (Doc. 57-1 at 6-9.)

        Defendant argues, “AMBI references a potential award of attorneys’ fees to satisfy the

amount-in-controversy threshold.” (Doc. 58 at 4 n.1.) This, however, is false: Plaintiff argues,

“[e]ven if this Court were to remand Plaintiff unjust enrichment claim to state court, this Court

would retain subject matter jurisdiction to consider the Attorney Fee Motion” – i.e., the Court

would not have to include attorney’s fees in the amount-in-controversy calculation to retain

supplemental jurisdiction. (Doc. 57 at 15.) In support of its argument, Plaintiff cites Samsung

Electronics Co., Ltd. V. Rambus, Inc., 398 F. Sup. 2d 470, 483-84 (E.D. Va. 2005), in which the

U.S. Eastern District of Virginia held that its determination that the Court did not have jurisdiction

over a fee claim under 35 U.S.C.A. § 285 did “not deprive the Court of jurisdiction to consider

Samsung’s claim for attorney’s fees.” (Doc. 57 at 15.) Although Defendant cites Francis v.

Allstate Ins. Co., 709 F.3d 362, 368 (4th Cir. 2013) to argue that “attorneys’ fees should not be

taken into account by the Court for purposes of determining the amount-in-controversy,”

Defendant fails to address Plaintiff’s argument and fails to distinguish Samsung Electronics. (Doc.

58 at 4 n.1.)

        Moreover, “generally, attorney's fees are not included in the amount-in-controversy

calculation, but courts have created two exceptions to this rule: ‘(1) if the fees are provided for by

contract; or (2) if a statute mandates or allows payment of attorney's fees.’” Francis, 809 F.3d at

368 (quoting 15–102 Moore's Federal Practice, Civil § 102.106(6)(a)). Here, because 35 U.S.C.A.

§ 285 provides that “[t]he court in exceptional cases may award reasonable attorney fees to the




                                                  7
         Case 1:20-cv-00807-JKB Document 60 Filed 05/03/21 Page 8 of 11



prevailing party,” the Court may include Plaintiff’s attorney’s fees in the amount-in-controversy

calculation.

       Finally, Defendant mischaracterizes Plaintiff’s argument that Defendant “presents no

evidence to refute the claimed value of Plaintiff’s services,” (Doc. 57 at 12), as “flip[ping] the

burden of proof on its head, as the party claiming damages bears the burden of proving its

entitlement to, and the value of, such damages.” (Doc. 58 at 11 n. 5.) Removal from state to

federal court is proper “if the district court finds, by the preponderance of the evidence, that the

amount in controversy exceeds the amount specified in section 1332(a)”.               28 U.S.C. §

1446(c)(2)(B). When the amount in controversy is disputed, “the district court must make findings

of jurisdictional fact to which the preponderance standard applies.” Dart Cherokee Basin

Operating Co., LLC v. Owens, 574 U.S. 81, 89, 135 S. Ct. 547, 554, 190 L. Ed. 2d 495 (2014)

(quoting H.R.Rep. No. 112–10, at 16 (2011)).          The removing party bears the “burden of

demonstrating by competent proof that the complete-diversity and amount-in-controversy

requirements are met.” Osia v. Rent-a-Ctr., Inc., CIV.A. DKC 15-1200, 2015 WL 3932416, at *5

(D. Md. June 25, 2015) (internal quotation marks and citations omitted). “[T]he removing

defendant, as proponent of federal jurisdiction, must establish what the plaintiff stands to recover.

We have suggested several ways in which this may be done—by contentions, interrogatories or

admissions in state court, by calculation from the complaint's allegations[;] by reference to the

plaintiff's informal estimates or settlement demands[;] or by introducing evidence, in the form of

affidavits from the defendant's employees or experts, about how much it would cost to satisfy the

plaintiff's demands. The list is not exclusive; any given proponent of federal jurisdiction may find

a better way to establish what the controversy between the parties amounts to, and this




                                                 8
          Case 1:20-cv-00807-JKB Document 60 Filed 05/03/21 Page 9 of 11



demonstration may be made from either side's viewpoint.” Id. (quoting McPhail v. Deere & Co.,

529 F.3d 947, 954 (10th Cir.2008)).

         Here, Plaintiff has met the burden of demonstrating by competent proof that the amount-

in-controversy requirement is met. For instance, Plaintiff has provided an Interrogatory Answer

itemizing the number of hours provided (no less than 1,480 hours), the nature of the services

provided, and the monetary value of each of the Additional Services provided (the hourly rate of

$150 multiplied by the number of hours expended providing the Additional Services). (Doc. 57-

1 at 6-9.) Therefore, Plaintiff has provided, under oath and the penalties of perjury, a monetary

value for each of the Additional Services that Plaintiff conferred onto Defendant, which adds up

to $222,000. (Id.); see, Dolan v. McQuaide, 215 Md. App. 24, 40, 79 A.3d 394, 403 (2013) (“[f]air

market value and actual value are not mutually exclusive, and a fact-finder can use the former as

evidence of the latter.”) Thus, Plaintiff has provided sufficient competent evidence as stated in

Osia and McPhail. Defendant has not provided any evidence that would tend to negate the

evidence that Plaintiff has established.

         Accordingly, Plaintiff has provided evidence establishing all elements of its unjust

enrichment claim, and that the value of the Additional Services exceeds $75,000. Therefore, this

Court may exercise supplemental jurisdiction over Plaintiff’s unjust enrichment claim.

   II.      Even Assuming Arguendo the Amount-in-Controversy Requirement is Not Met,
            the Court Should Exercise Supplemental Jurisdiction Over Plaintiff’s Unjust
            Enrichment Claim.

         In arguing that the Court should not exercise supplemental jurisdiction over the unjust

enrichment claim, Defendant provides no reason or argument as to why remand of the unjust

enrichment claim to state court would be fair, efficient, or in the best interest of justice. Rather,

Defendant cites Ecology Servs., Inc. v. GranTurk Equip., Inc., 443 F. Supp. 2d 756, 764 (D. Md.



                                                 9
         Case 1:20-cv-00807-JKB Document 60 Filed 05/03/21 Page 10 of 11



2006) and relies on the Shanaghan factors stated therein. However, Ecology supports Plaintiff’s

argument. The District Court held:

               First, fairness to the parties and judicial economy favor this Court
               retaining jurisdiction, as the parties have fully briefed summary
               judgment in this case. Second, this Court does not find that the
               amount claimed in the Complaint was made in bad faith. Third, even
               though it appears that the statute of limitations does not prohibit
               Plaintiff from filing this action in state court, this factor alone does
               not necessitate this Court declining to exercise jurisdiction in this
               case. Fourth, this Court has already expended energy in connection
               with this case, having already ruled on one other pre-trial motion.
               Fifth, although this case presents issues of state contract law, it does
               not appear that the issues are particularly significant. Therefore, this
               Court is equipped to address the substantive state law questions at
               issue. After weighing the Shanaghan factors, this Court, in the
               exercise of its discretion, will retain jurisdiction in this case, even
               assuming that subsequent events have reduced the amount in
               controversy below $75,000.

               Id. at 766-67.

       Here, applying the Shanaghan factors, (1) the litigation has progressed even farther than in

Ecology, as the Court has already entered summary judgment in Plaintiff’s favor and the Parties

have submitted supplemental briefing. Therefore, fairness and judicial economy favor this Court

retaining jurisdiction over the unjust enrichment claim; (2) the unjust enrichment claim was made

in good faith, as it is undisputed that Plaintiff provided Defendant with the Additional Services,

that Defendant made no payment towards the Additional Services, and the value Plaintiff attached

to the Additional Services (Doc. 57-1 at 6-9) is accurate; (3) even if the statute of limitations does

not prohibit remand to the state court, it would still be fair and in the best interests of justice for

the District Court to retain jurisdiction over this action; (4) the District Court has already spent

substantial time and energy in connection with this action, having granted Plaintiff summary

judgment and having denied Defendant’s Motion for Summary Judgment and entering a number




                                                  10
        Case 1:20-cv-00807-JKB Document 60 Filed 05/03/21 Page 11 of 11



of other orders and filing in this action; and (5) the unjust enrichment claim is not particularly

complex, and the District Court is well-equipped to adjudicate the same.

       Therefore, the Court should retain supplemental jurisdiction over this action.


                                                    Respectfully submitted,

                                                    KELLY DORSEY, P.C.

Dated: May 3, 2021                              By: /s/ Gregory A. Dorsey
                                                    Gregory A. Dorsey (Federal Bar No. 25218)
                                                    10320 Little Patuxent Parkway, Suite 608
                                                    Columbia, Maryland 21044
                                                    Tel: (410) 740-8750; Fax: (443) 542-0069
                                                    gdorsey@kellydorseylaw.com

                                                    Attorneys for AMBIMJB, LLC

                                CERTIFICATE OF SERVICE

       I hereby certify that the foregoing Reply Memorandum was served on May 3, 2021, via

the Court’s electronic filing system upon:

       Steven E. Tiller
       stiller@wtplaw.com
       Timothy R. Willman
       twillman@wtplaw.com
       WHITEFORD, TAYLOR & PRESTON, L.L.P.
       7 Saint Paul Street, Suite 1500
       Baltimore, Maryland 21202
       (410) 347-8700

       Attorneys for Strategic Armory Corps, L.L.C.


                                                        /s/ Gregory A. Dorsey




                                               11
